FILED

JAN 27 2021
UNITED STATES DISTRICT COURT PETER A. MOORE JR, CLERK
EASTERN DISTRICT OF NORTH CAROLINA ay" OSE COUT EON

ORDER TO SHOW CAUSE

IN THE MATTER OF DISCIPLINARY PROCEEDINGS AGAINST RICHARD P.
LIEBOWITZ

Richard P. Liebowitz. is appearing as a special appearance attorney, pursuant to Local Civil
Rule 83.1(e)(1). On November 30, 2020, the Committee on Grievances for the United Sates
District Court for the Southern District of New York interimly suspended Mr. Liebowitz from the
practice of law. On December 28, 2020, counsel for Mr. Liebowitz notified this court of the
pending action against Mr. Liebowitz and provided this court with a copy of the order. The order
is attached.

Pursuant to Local Civil Rule 83.7b(b)(ii), Richard P. Liebowitz is ordered to demonstrate
to this court why imposition of identical discipline is unwarranted. Failure to respond within 30
days from receipt of this Order will result in the imposition of identical discipline. Any response
to this order may be filed with court by mailing the response to: Clerk of Court, Attention:
Attorney Discipline Clerk, Post Office Box 25670, Raleigh, North Carolina 27611.

SO ORDERED. This the A day of January, 2021.

LEZ Pitty fem

“Peter A. Moore, Jr.
Clerk of Court

Case 5:19-cv-00249-FL Document 65-2 Filed 03/04/21 Page 1 of 4
JO saloos pue suoHours [euLioy G| aidsap o8ueyo 0} ssousUTTIMUN sty
pue }ANOD sn W0y sisp10 toy preSo1sip payeedaz 8,juapucdsay sepnyjout
Gong — 3SB9 SI} UI prooal ayy, “SSHIUTOD STU} aI0jaq sSurpascozd jo
Anuspuad ay} 3urmp yUapuodsal & Jo suoTNeora Areuydiostp amjny wo
oHqnd ax} ya}01d 03 ayeuidoidde st 31 a1ayM suoneNys ur s}PIUIMIOD ay}
0} a[quTreae st uorsuadsns uayur we Jo Apaurar Areurmnyard auL
‘Apeyerpauruy
s0ujd ur ynd eq Jsnu yUapucdsay jsuTeSe samsvaur Areutdiosip unz9qu1
78} Mala ay} Jo Ajsnowrueun st 9azyrUAUI0-) aq} “aIOW SIzeyM “pr0var
aq} Aq pajioddns AjZuo0ys ore sasreyD ayy yey} Mara au} JO A[snowrueun
ST sa}}FUIUIOD yy ‘uoneraqyep jnyereo Jayy ‘uonesnsaaut 8,93}}1TUIUIOZD
34} Zurmp padojaaap piozaz ay} se TP“ se “uolssuqns s,juepucdsay
pemasal Mou sey (ITeyD se peussrapun ou} pue ‘Ayirepow pus 09
‘Uorey sedpne ayensidey ‘TDooysh, ‘uoyreg “TBUTeN ‘sparred ‘[a}sep
seSpne ‘uoyewow apne soryo jo Supstsuos) 993310 py ayy,
‘F2PIO SIG} UF [eyap jnoyym paouasaya are Gonfsodur sey} Zurdjzopun
USHeSHsaaur ay} pure ses Tey 94} y0qG ‘TeHuapyuoo se wonespssaut
orf JO ST4B4S JUALIN 34} UaAIN -OZOZ ‘Sz 1aquIajdag uO popuodsar
yuapuodsay Yorym 0} ‘(,seBreyD, 9m) 0ZOZ ‘sg yensny Uo sayrUTUTED
ou} Aq ur ysuTese 748no1q saBreyo uodn paseq (,jUuapuodsay,)
ZHMOGAar] preyory juapuodsar jsurese suydpsip jo uontsodun
8G} Japisuod 0} (,aayTuMOD, ayy) xO, MaN JO PINSIG UrayNog
9} JO} SSOWBASLID UO 997z}TUTUOD a4} a10Jaq souI0O JayJeUl sil
x

 

‘JUapuodsay

waduo adqaqnqinv ; ‘ZHMOgar] PreyoRy

8EC-2-N : JO Jaye ayy uy

 

 

~ 3IOA AGN JO LORILSIG NYGFHLNOS
LHNOD LOMLSIC SHLVLS GALINO

Case 5:19-cv-00249-FL Document 65-2 Filed 03/04/21 Page 2 of 4
other admonishments and warnings from judges across the country —
leads the Committee to the view that recurrence is highly likely. In
short, in light of the nature and seriousness of the Charges, the strength
of the record supporting those Charges, and the risk and danger of
recurrence, the Committee concludes that an interim suspension of
Respondent from the practice of law before this Court pending final
adjudication of the charges against him is warranted. In the exercise of
its discretion, the Committee will defer the final adjudication of the
charges against Respondent currently pending before this Committee, as
well as any other charges this Committee sees fit to bring against
Respondent in the future as part of these disciplinary proceedings, until
after Respondent has had an opportunity to present his defense to the
Charges at an evidentiary hearing before a Magistrate Judge of this
Court.

Accordingly, for the reasons set forth above, Respondent is hereby
suspended from practicing law in the Southern District of New York,
effective the date hereof, pending the outcome of these proceedings and
until further order of this Court. It is further ordered that Respondent is
commanded to desist and refrain from the practice of law in the
Southern District of New York in any form, either as principal or agent,
clerk or employee of another; that Respondent is forbidden to appear as
an attorney or counselor-at-law before any judge or Court in the
Southern District of New York; that Respondent is forbidden to give
another an opinion as to the law or its application or advice in relation
thereto as to any matter in the Southern District of New York, all effective

the date hereof, until such time as disciplinary matters pending before

_ es

Case 5:19-cv-00249-FL Document 65-2 Filed 03/04/21 Page 3 of 4
™40X may fo LASIT UsaYynog
3Yf 40f UNOD PuISIC samjg
papun ay} fo saouvaaup

UO aazUNUOD “DYZ

Bred WO sapayywy

PY 1G WS,

‘aaaadao os

YIOA Many ‘YIOX MAN
020% ‘Og FequiaaoN :payeq

“NOD
SH JO Japio Jayying [HUN pie pepnjouco uasq aaey aaqTUUICD ay}

Case 5:19-cv-00249-FL Document 65-2 Filed 03/04/21 Page 4 of 4
